Citation Nr: 1454965	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PYSD) and depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1971 through February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the case in May 2014 in order to afford the Veteran with a videoconference hearing.  He testified at that hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record in Virtual VA, and the case has since been returned to the Board for appellate review.  

Although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

The Veterans Benefits Management System only contains records that are either duplicative or irrelevant to the issue on appeal.  A review of the Veteran's Virtual VA claims file reveals records from the Mountain Home VA Medical Center (VAMC) for treatment through February 2014; however, the RO considered these records in a March 2014 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that Virtual VA includes August 2012 and September 2012 reports of contact indicating that the Veteran has been in receipt of Social Security Administration (SSA) benefits since February 2012.  In February 2012, the Veteran was 61 years old.  Additionally, the August 2011Mountain Home VAMC treatment records indicate that the Veteran was filing for SSD, or Social Security Disability, benefits.  Therefore, these benefits appear to be based on disability rather than age, and remand is required to obtain those records.  

Further, the VAMC treatment records show a June 2009 diagnosis of PTSD by a licensed social worker based on three separate stressors.  First, the Veteran described receiving tank fire at an enlisted club while stationed in Cuba.  Second, he described witnessing a Chief Petty Officer kill those onboard an approaching smaller boat with a machine gun while leaving Naval Station Roosevelt Roads in Puerto Rico.  Third, he described the same stressor he has described in his September 2009 stressor statement and September 2014 hearing testimony, involving the USS Furse's February 1972 fire on an island in the Caribbean.  The RO has only researched the last of these stressors.  The RO received a November 2009 negative response from the Joint Services Records Research Center indicating that the deck logs of the USS Furse show anti-air warfare exercises and anti-submarine warfare exercises, but do not show a firing mission in February 1972.  On remand, the AOJ should attempt to solicit more specific information from the Veteran regarding the other stressors his June 2009 social worker relied upon in making the initial diagnosis for PTSD, and use that information to further research those stressors.  

Additionally, a September 2012 pathology report showed bronchoalveolar carcinoma.  In December 2012, the Veteran underwent a lobectomy to treat that cancer; and in February 2013, the RO awarded service connection.  The December 2012 nursing notes indicate he only slept for short intervals, yet declined the offer a sleep aid as the medication exacerbated his PTSD.  A January 2013 review of symptoms shows fatigue, physical exhaustion, irritability, and primary insomnia attributable to both the Veteran's psychiatric diagnoses and his recent lobectomy.  This raises the possibility that his service-connected lung cancer aggravates his psychiatric disorder.  On remand, the AOJ should afford the Veteran a VA examination to obtain an opinion regarding that possibility.  Should any of the Veteran's stressors be verified, the examiner should address that stressor in his or her examination report as well.  

Finally, the Veteran submitted a May 2012 VA Form 21-4142 authorizing the release of treatment records from the Johnson City Vet Center.  There are no treatment records from the Johnson City Vet Center in the claims file.  Therefore, remand is required for obtaining these treatment records.  On remand, the AOJ should also obtain and any outstanding Mountain Home VAMC treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Johnson City Vet Center, and records from the Mountain Home VAMC for treatment since February 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

2.  Obtain the SSA records pertinent to the Veteran's claim for disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  If the SSA records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.

3.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged in-service stressors, to include any fire received from tanks while stationed in Cuba, or witnessing his Chief Petty Officer kill those onboard an approaching smaller boat with a machine gun while leaving Naval Station Roosevelt Roads in Puerto Rico.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  The Veteran should attempt to provide some independently verifiable information.

4.  Make additional attempts to verify the Veteran's reported stressors.  His statements, as well as any other stressor statements previously offered, should be discussed in a report to be forwarded to the Joint Services Records Research Center.  If the AOJ determines that the stressor cannot be verified, a formal finding must be made and documented for the record.  In attempting to verify these stressors, review the Veteran's June 2009 statements to his social worker at the Mountain Home VAMC.  Make a finding for the VA examiner if any stressors are verified.

5.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  If the examiner does not have access to the electronic VBMS file, any relevant records such as the Johnson City Vet Center treatment records, service treatment records, and service personnel records must be printed and provided to the examiner for review.  An explanation for all opinions expressed must be provided.

Specifically, the examiner should state all appropriate psychological diagnoses.

a. If the Veteran's symptoms are consistent with a PTSD diagnosis, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's PTSD either began during service or is related to any incident of service.  The examiner should indicate the stressor or stressors upon which the diagnosis is based.  The examiner should also note the particulars of this Veteran's medical history, including the treatment for PTSD dating back to June 2009 in the Mountain Home VAMC treatment records.

b. The examiner must also provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed, non-PTSD, psychiatric disorder either began during service or is related to any incident of service.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the evidence of record includes the November 2001 diagnosis for dysthymia, July 2009 diagnosis for major depression, and September 2012 indication that bipolar diathesis should be considered.  

c. The examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that each currently diagnosed psychiatric disorder is caused or aggravated by his service-connected bronchoalveolar carcinoma.  The examiner should particularly note the December 2012 Mountain Home VAMC nursing notes following the Veteran's lobectomy, noting his sleep difficulties and the exacerbation of his PTSD by sleep aids.  The examiner should also note the January 2013 review of symptoms finding fatigue, physical exhaustion, irritability, and primary insomnia attributable to both psychiatric disorders and the Veteran's recent lobectomy.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

